Citation Nr: 1035630	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-03 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.	Entitlement to an increased rating in excess of 20 percent 
for hypertropic arthritic changes, both knees.

2.	Entitlement to an increased rating in excess of 10 percent 
for lumbosacral strain with arthritic changes.

3.	Entitlement to an increased rating in excess of 10 percent 
for cervical spondylosis s/p diskectomies at C4-5, C5-6. C6-7 
with iliac crest bone graft.

4.	Entitlement to an increased rating in excess of 10 percent 
for post operative left elbow exostosis with x-ray evidence 
of mild reactive changes.

5.	Entitlement to an initial increased rating in excess of 30 
percent for left (minor) upper extremity ulnar nerve 
compression as secondary to postoperative elbow exostosis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1960 and 
from September 1960 to December 1978.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO) that denied increased 
ratings for the Veteran's service-connected hypertropic arthritic 
changes of both knees, and lumbosacral strain with arthritic 
changes in March 2003, and the service-connected cervical 
spondylosis s/p diskectomies at C4-5, C5-6. C6-7 with iliac crest 
bone graft and post operative left elbow exostosis with x-ray 
evidence of mild reactive changes in December 2005.  The Veteran 
also appeals the September 2006 rating decision from the St. 
Petersburg RO granting 30 percent evaluation for left (minor) 
upper extremity ulnar nerve compression as secondary to 
postoperative elbow exostosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration. VA has a duty to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c), (d) (2009).

Where the evidence of record does not reflect the current state 
of the veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a) (2009).  

According to the record, the Veteran's last VA examination for 
his service connected hypertrophic arthritic changes in both 
knees and lumbosacral strain with arthritic changes was conducted 
in four years ago in September 2006.  In addition, the last VA 
examination the Veteran underwent for his service connected left 
elbow exostosis and post operative diskectomy was five years ago 
in September 2005.  Therefore, the Board finds that 
contemporaneous and thorough VA examination should be conducted 
to determine the current severity of the Veteran's service-
connected disabilities.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The Board also notes that the most recent treatment record that 
has been associated with the Veteran's claims file is dated March 
2006 from the VA Medical Center.  The AMC must obtain, if 
available, any outstanding private and VA treatment records from 
March 2006 to the present.  The case is accordingly remanded to 
the RO so that the Veteran may be afforded  VA examinations and 
so that the RO may obtain the Veteran's VA and private treatment 
records, if any, that were not previously considered.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report to the examination(s) and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain all outstanding VA 
medical treatment records and should ask 
the Veteran about the existence of any 
outstanding private treatment records. All 
efforts to obtain these records must be 
documented to inclusion in the claims 
folder.

2.	Once the above steps have been completed, 
schedule the Veteran for a VA orthopedic 
examination for the purposes of 
ascertaining the current severity and 
manifestations of his service-connected 
hypertropic arthritic changes, both knees.  
The claims file, must be made available to 
the examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should describe all 
manifestations of the Veteran's 
hypertropic arthritic changes, both knees, 
including whether there is any evidence of 
ankylosis, subluxation, lateral 
instability, "locking," or effusion into 
the joint.  With regards to any evidence 
of subluxation or lateral instability, the 
examiner should indicate whether such 
symptomatology is slight, moderate, or 
severe, and provide an explanation for 
such finding.

The examiner should also provide range of 
motion findings for the Veteran's knees.  
In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examiner should address any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any limitation of motion.  The examiner 
should accurately measure and report where 
any recorded pain begins and ends when 
measuring range of motion as well as any 
additional loss of motion due to 
repetition.

3.	Schedule the Veteran for a VA examination 
to determine the current severity of his 
back disabilities to include his service 
connected lumbosacral strain with 
arthritic changes and cervical spondylosis 
s/p diskectomies at C4-5, C5-6. C6-7 with 
iliac crest bone graft.  All necessary 
testing, to include a neurological 
evaluation, should be carried out in 
conjunction with this examination.  The 
claims file must be made available to the 
examiner and the examination report should 
reflect that the claims file was reviewed 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail. 

The results of range of motion testing 
should be reported, and any excursion of 
motion accompanied by pain should be 
specifically identified.

The examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, at what 
point does pain or any other factor limit 
motion.

The examiner should specifically address 
whether there are neurological deficits 
related to the Veteran's back disability.  
If intervertebral disc syndrome is 
identified, the examiner should discuss 
whether are incapacitating episodes, and 
if so, their regularity and duration.

4.	The Veteran should be scheduled for a VA 
orthopedic examination of the left arm 
with an appropriate specialist to assess 
the severity and scope of the Veteran's 
left elbow exostosis.  The claims file 
must be made available to the examiner and 
the examination report should reflect that 
the claims file was reviewed in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The results of range of motion testing 
should be reported, and any excursion of 
motion accompanied by pain should be 
specifically identified.

The examiner should also be asked to 
include the normal ranges of motion of the 
arm (to include the shoulder).  
Additionally, the examiner should be 
requested to determine whether the arm 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  

A complete rationale for any opinion and 
conclusions, citing the objective medical 
findings leading to the conclusions should 
be included in the examination report.  If 
further testing or examination by 
specialists is required to evaluate the 
claimed disability, such testing or 
examination is to be done before 
completion of the examination report.  The 
results proffered by the examiner must 
again reference the complete claims 
folders and any inconsistent past 
diagnoses given.  

5.	The Veteran should be scheduled for a VA 
neurology examination of the left arm with 
an appropriate specialist to assess the 
severity and scope of his service 
connected left (minor) upper extremity 
ulnar nerve compression as secondary to 
postoperative elbow exostosis.  The claims 
file must be made available to the 
examiner and the examination report should 
reflect that the claims file was reviewed 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.
  
The examiner should describe any 
neurological deficits of the left (minor) 
upper extremity ulnar nerve compression as 
secondary to postoperative elbow 
exostosis.  This should include a detailed 
assessment of functioning of the left arm 
and shoulder.  The doctor should comment 
on the extent of paralysis, if any, in the 
Veteran's left arm and whether such 
paralysis is a residual of the service-
connected disability.  

The neurologist should indicate which of 
the nerve group or groups itemized in the 
VA Schedule for Rating Disabilities is/are 
affected, if any, by the left arm 
disability.  38 C.F.R. Part 4 (2009).

For each affected nerve or nerve group, 
the examiner should indicate whether the 
paralysis is complete or incomplete; if 
the paralysis is incomplete, the examiner 
should describe, for each nerve or nerve 
group affected, the manifestations of the 
incomplete paralysis, noting such relevant 
factors as strength and incoordination.

In responding to the foregoing inquiry, 
the examiner should specifically describe 
the related impairment of motor function, 
trophic changes, and sensory disturbance 
within the meaning of 38 C.F.R. § 4.120 
(2009).

A complete rationale for any opinion 
expressed should be included in the 
examination report.  If further testing or 
examination by specialists is required to 
evaluate the claimed disability, such 
testing or examination is to be done 
before completion of the examination 
report.  The results proffered by the 
examiner must again reference the complete 
claims folders and any inconsistent past 
diagnoses given.  

6.	The RO/AMC should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the reports of 
examination.  If the requested reports do 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2009); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	Thereafter, the AMC should readjudicate 
the claims now on appeal.  The AMC should 
ensure that it evaluates the Veteran's 
back claims on appeal under both the old 
and new regulations pertaining to the 
spine and should also determine whether 
separate ratings may be assigned to 
separate disability ratings in accordance 
with Esteban v. Brown, 6 Vet. App. 259 
(1994).  The AMC should also discuss 
whether staged ratings, in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999), for separate periods of time, 
based on the facts found, should be 
assigned and an explanation must be 
provided concerning this matter.  

8.	If the benefits sought on appeal remain 
denied, the Veteran and the his accredited 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


